985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LIONSGATE CORPORATION, Appellant,v.Michael P.W. STONE, Secretary of the Army, Appellee.
No. 92-1231.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1992.

1
APPEAL DISMISSED.

ORDER

2
Upon review and consideration of the parties' Stipulation and Joint Motion to Dismiss, it shall be and hereby is ORDERED that this appeal is dismissed, with prejudice.


3
cc:


4
CHARLES O. MORGAN, JR.

450 Sansome Street
Suite 1310
San Francisco, CA 94111
STEVEN L. SCHOONER
CHRISTOPHER R. YUKINS
Commercial Litigation Branch
Civil Division
Department of Justice
Attn:  Classification Unit
2nd Floor, Todd Building
Washington, D.C. 20530
Telephone:  (202) 514-4325